Title: From George Washington to Thomas Stone, 16 February 1787
From: Washington, George
To: Stone, Thomas



Dear Sir,
Mount Vernon February 16 1787

Your favor of the 30th Ulto came duly to hand. To give an opinion in a caus of so much importance as that which has

warmly agitated two branches of your legislature, and which, from the appeal that is made, is likely to create great, and perhaps dangerous divisions, is rather a delicate matter; but as this diversity of opinion is on a subject which has, I beleive, occupied the minds of most men; and as my sentiments thereon have been fully and decidedly expressed long before the Assembly either of Maryland or this State were convened; I do not scruple to declare that, if I had a voice in your Legislature, it would have been given decidedly against a paper emission Upon the general principles of its utility as a representative, and the necessity of it as a medium, and as, far as I have been able to understand its advocates (for the two papers you sent me were the same, and contained no reasons of the House of Delegates for the local want of it in your State, though I have seen, and given them a cursory reading, elsewhere) I should have been very little less opposed to it.
To assign reasons for this opinion would be as unnecessary as tedious. The ground has been so often trod that a place hardly remains untouched. But, in a word, the necessity, arising from a want of specie greater than it really is, I contend that it is by the substance, not with the shadow of a thing, we are to be benefited. The wisdom of man, in my humble opinion, cannot at this time devise a plan by which the credit of Paper money would be long supported; consequently depreciation keeps pace with the quantum of the emission; and articles for which it is exchanged rise in a greater ratio than the sinking value of the money. wherein then is the Farmer, the Planter, the Artizan benefitted? The debtor may be, because, as I have observed, he gives the shadow in lieu of the substance, and in proportion to his gain, the creditor, or the body politic suffer: for whether it be a legal tender or not, it will, as hath been observed very truly, leave no alternative—it must be that or nothing. An evil equally great is, the door it immediately opens for speculation; by which the least designing, & perhaps most valuable part of the community, are preyed upon by the more knowing and crafty speculators. But contrary to my intention & declaration, I am offering reasons in support of my opinion—reasons too, which of all others, are least pleasing to the advocates for Paper money I shall therefore only observe, generally, that so many people have suffered by former emissions, that, like a burnt child who dreads the fire,

no person will touch it who can possibly avoid it. The natural consequence of which will be, that the specie which remains unexported, will be instantly locked up. With my great esteem and regard—I am Dr Sir your most obed. Servant

G. Washington

